Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 15, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant challenges the decision of the Unemployment Insurance Appeal Board which found him ineligible to receive unemployment insurance benefits because he was not totally unemployed and charged him with a recoverable overpayment of benefits in the amount of $10,800. During the unemployment benefit period, claimant, the president and shareholder in a computer consulting corporation, cosigned approximately 30 corporate checks for the purchase of computer equipment and business cards. Notwithstanding the fact that the corporation was inactive and not profitable, we find that substantial evidence supports the Board’s decision (see, Matter of Fitton [Sweeney], 239 AD2d 723, 724; Matter of Nichols [Sweeney], 238 AD2d 663, lv denied 90 NY2d 806). Inasmuch as claimant *738failed to indicate his position as a corporate officer to the local unemployment insurance office, we find no reason to disturb the decision finding a recoverable overpayment (see, Matter of De Maria [Sweeney], 232 AD2d 670, 670-671).
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur.
Ordered that the decision is affirmed, without costs.